UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTWAN BEAFORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-98-2, CA-99-111-1)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antwan Beafore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antwan Beafore seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999), and denying his motion for a certificate of appealability.

Because Beafore’s notice of appeal was not timely filed as to the

denial of his § 2255 motion, we dismiss the appeal from that order

for lack of jurisdiction.    We also dismiss the appeal from the

order denying Beafore’s motion for a certificate of appealability.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order denying Beafore’s § 2255 motion was

entered on the docket on August 24, 1999.   Beafore’s motion for a

certificate of appealability, which we construe also as a notice of

appeal, was filed on November 10, 1999.   Because Beafore failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we deny a certificate of appeal-

ability and dismiss the appeal from the denial of his § 2255

motion.


                                 2
     In light of this disposition, we dismiss as moot Beafore’s

appeal from the district court’s order denying his motion for a

certificate of appealability.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 3